This is a suit for a divorce, the grounds being cruel and inhuman treatment and personal indignities. The case was carefully tried in the lower court, and the findings of fact and decree there were in favor of plaintiff. The testimony is somewhat conflicting, but we think that the weight of it indicates that defendant's treatment of plaintiff was not that of an affectionate husband, and was such as would seriously affect the health of a sensitive woman as plaintiff appeared to be. A recital of the testimony, and a discussion of the weight attributed to the statements of various witnesses would simply encumber the record. Suffice it to say *Page 178 
that we agree substantially with the findings of the Circuit Court, and the decree is therefore affirmed.
AFFIRMED. MOTION TO RECALL MANDATE DENIED.
BURNETT, RAND and COSHOW, JJ., concur.